                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7       BRIGETTE TAYLOR,

                                   8                       Plaintiff,                       Case No. 18-cv-06310-JSC
                                   9                v.
                                                                                            ORDER RE: MOTION TO DISMISS
                                  10       BOSCO CREDIT, LLC, et al.,
                                                                                            Re: Dkt. No. 55
                                  11                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           Plaintiff Brigette Taylor brings this action challenging the wrongful foreclosure of her

                                  16   home. Defendants Bosco Credit, LLC and Franklin Credit moved to dismiss the action for failure

                                  17   to state a claim upon which relief can be granted.1 The Court previously held that Plaintiff’s

                                  18   claims were inadequately pled and dismissed them with leave to amend. Following amendment of
                                       the complaint, Defendants again moved to dismiss. (Dk. No. 55.) The Court granted the motion
                                  19
                                       to dismiss as to Plaintiff’s Truth in Lending Act (“TILA”) claim with prejudice and ordered
                                  20
                                       Defendants to show cause as to whether there was diversity jurisdiction or whether the Court
                                  21
                                       should decline to exercise supplemental jurisdiction and remand the remaining state law claims to
                                  22
                                       state court. (Dkt. No. 68.) Having reviewed Defendants’ response, the Court concludes that there
                                  23
                                       is diversity jurisdiction, DISCHARGES the order to show cause, and GRANTS the motion to
                                  24
                                       dismiss the state law claims with prejudice.
                                  25
                                               //
                                  26
                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 8, 12, & 16.)
                                   1                                            BACKGROUND

                                   2           The Court incorporates the discussion of the factual and procedural background from its

                                   3   Order granting the motion to dismiss the TILA claim by reference. (Dkt. No. 68.)

                                   4                                              DISCUSSION
                                               Defendants Franklin and Bosco (hereafter “Defendants”) jointly move to dismiss
                                   5
                                       Plaintiff’s state law claims for failure to state a claim upon which relief can be granted. In
                                   6
                                       addition, Defendants move to dismiss Plaintiff’s breach of contract claim as barred by the statute
                                   7
                                       of limitations.
                                   8
                                               A. Breach of Contract Claim
                                   9
                                               Plaintiff again alleges that Defendants breached the Deed of Trust, and specifically Section
                                  10
                                       6 of the Adjustable Rate Rider, by failing to send her periodic statements after April 2010
                                  11
                                       identifying, among other things, the minimum payment due. (SAC ¶ 24.) A claim for breach of
                                  12
                                       contract exists when there is: “(1) the contract, (2) plaintiff’s performance or excuse for
Northern District of California
 United States District Court




                                  13   nonperformance, (3) defendant’s breach, and (4) damage to plaintiff therefrom.” Wall Street
                                  14   Network, Ltd. v. New York Times Company, 164 Cal.App.4th 1171, 1178 (2008). “If the action is
                                  15   based on an alleged breach of a written contract, the terms must be set out verbatim in the body of
                                  16   the complaint or a copy of the written instrument must be attached and incorporated by reference.”
                                  17   Otworth v. S. Pac. Transp. Co., 166 Cal.App.3d 452, 459 (1985).

                                  18           The Court previously dismissed the breach of contract claim because Plaintiff had not

                                  19   plausibly alleged that her obligation under the Deed of Trust had been performed or that

                                  20   performance was excused. (Dkt. No. 23 at 5.) In particular, Plaintiff alleged that even before she

                                  21   stopped receiving monthly statements she had $35,595.84 in past due payments, which establishes
                                       that Plaintiff had failed to perform on the Deed of Trust separate and apart from Defendants’
                                  22
                                       subsequent alleged failure to provide the periodic statements. (Id.)
                                  23
                                               In her SAC Plaintiff again conclusorily alleges she performed her obligations under the
                                  24
                                       Deed of Trust (SAC ¶ 23) notwithstanding also continuing to allege that as of April 2010 her past
                                  25
                                       due payments totaled $35,595.84. (SAC ¶ 10.) She adds no new allegations regarding her
                                  26
                                       performance, having only added a paragraph alleging that Defendants breached the requirement in
                                  27
                                       the Adjustable Rate Rider that it send periodic statements to Plaintiff as long as any balance was
                                  28
                                                                                         2
                                   1   owed on the lien. (SAC ¶ 26.) But she never explains why the subsequent failure to send periodic

                                   2   statements would excuse her previous non-performance under the Deed of Trust. Because the

                                   3   SAC includes no new allegations that plausibly support an inference that she performed her

                                   4   obligations under the Deed of Trust or that she was somehow excused from performing those
                                       obligations, the breach of contract claim still fails.
                                   5
                                               Defendants also insist that Plaintiff’s breach of contract claim is barred by the four-year
                                   6
                                       statute of limitations for breach of contract claims. (Dkt. 55-1 at 6.) Claims based on a written
                                   7
                                       contract have a four-year statute of limitations. Cal. Civ. Proc. Code § 337; Kaufman v. Mut. Life
                                   8
                                       Ins. Co. of New York, 108 F.3d 1385 (9th Cir. 1997). Defendants reason that as the statute begins
                                   9
                                       to run upon the breach, and here the alleged breach occurred shortly after April 2010 when
                                  10
                                       Plaintiff stopped receiving periodic statements, the statute ran long before this action was filed.
                                  11
                                       See Cochran v. Cochran, 56 Cal. App. 4th 1115, 1120 (1997).
                                  12
Northern District of California




                                               Plaintiff counters that the claim is not time-barred because (1) under the continuing harm
 United States District Court




                                  13   doctrine, Defendants’ breach persisted through January 2019 such that the statute of limitations
                                  14   had not yet run when Plaintiff filed her claim, and (2) even if this were not the case, she did not
                                  15   discover the breach of the Adjustable Rate Rider until August 2015 when she received the Notice
                                  16   of Default. (Dkt. No. 60 at 7.) Plaintiff also raised the continuing harm doctrine for her TILA
                                  17   claim; however, with the TILA claim, each failure to provide Plaintiff with a periodic statement

                                  18   constituted a breach of 12 C.F.R. § 1026.7, as Defendants had an ongoing legal obligation to

                                  19   provide Plaintiff with the statements until Plaintiff received Notice of Default in March 2015. In

                                  20   contrast, with Plaintiff’s breach of contract claim, it is the Adjustable Rate Rider which allegedly

                                  21   gives rise to Plaintiff’s right to periodic statements. Defendants breached this agreement when
                                       they stopped sending her periodic statements beginning in April 2010. Plaintiff has not advanced
                                  22
                                       a theory—let alone a plausible theory—which would suggest that the contract was revived after
                                  23
                                       this date such that Defendants would owe her an ongoing obligation to provide periodic
                                  24
                                       statements. The continuing harm doctrine thus does not apply.
                                  25
                                               Plaintiff’s second theory—that the rule of discovery tolls the statute of limitations—is no
                                  26
                                       more availing. “[A] plaintiff whose complaint shows on its face that his claim would be barred
                                  27
                                       without the benefit of the discovery rule must specifically plead facts to show (1) the time and
                                  28
                                                                                           3
                                   1   manner of discovery and (2) the inability to have made earlier discovery despite reasonable

                                   2   diligence.” Beasley v. Conagra Brands, Inc., 374 F. Supp. 3d 869, 883 (N.D. Cal. 2019) (internal

                                   3   citation omitted) (quoting McKelvey v. Boeing N. Am., Inc., 74 Cal. App. 4th 151, 160 (1999)).

                                   4   Plaintiff argues that she only discovered she was entitled to receive periodic statements when she
                                       received the Notice of Default in August 2015 because she had reasonable belief that the loan had
                                   5
                                       been forgiven until this date based on Defendants’ failure to send her periodic statements. (Dkt.
                                   6
                                       No. 60 at 7.) Plaintiff alleges that prior to this date she believed her loan had been forgiven based
                                   7
                                       on her receipt of a HAMP modification of her Wells Fargo loan and she believed this also applied
                                   8
                                       to her loan with Bosco/Franklin. (SAC ¶ 11.) The fatal flaw in Plaintiff’s argument is that the
                                   9
                                       loan modification allegedly took place in September 2011, but the monthly statements stopped in
                                  10
                                       August 2010. (Id. at ¶ ¶ 10, 11.) Plaintiff has thus not plausibly alleged that she believed the
                                  11
                                       monthly statements stopped based on a loan modification which occurred over a year later or that
                                  12
Northern District of California




                                       she used reasonable diligence to determine why they periodic statements stopped such that the
 United States District Court




                                  13   discovery rule would apply.
                                  14          Accordingly, Plaintiff’s breach of contract claim is dismissed for failure to plausibly allege
                                  15   that she performed under the contract or that her contract was excused and, in the alternative, as
                                  16   barred by the four-year statute of limitations.
                                  17          C. Unfair Business Practices Claim

                                  18          To state a claim for unfair business practices pursuant to California Business and

                                  19   Professions Code § 17200, a plaintiff must allege an “unlawful, unfair, or fraudulent business act

                                  20   or practice” or “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code §

                                  21   17200. To have standing to bring suit pursuant to § 17200, a plaintiff must “make a twofold
                                       showing: he or she must demonstrate injury in fact and a loss of money or property caused by
                                  22
                                       unfair competition.” Peterson v. Cellco Partnership, 164 Cal.App.4th 1583, 1590 (2008). The
                                  23
                                       UCL’s “‘lost money or property’ requirement ... requires a plaintiff to demonstrate ‘some form of
                                  24
                                       economic injury’ as a result of his transactions with the defendant.’” Hinojos v. Kohl’s Corp., 718
                                  25
                                       F.3d 1098, 1104 (9th Cir. 2013) (quoting Kwikset Corp. v. Superior Court, 51 Cal.4th 310, 320
                                  26
                                       (2011)).
                                  27

                                  28
                                                                                         4
                                   1          Here, Plaintiff ties her unfair competition claim to Franklin’s alleged violations of the

                                   2   TILA Consumer Finance Regulations as well as to her breach of contract claim. (SAC ¶ 31, 32.)

                                   3   However, the Court dismissed the Consumer Finance Regulation claim with prejudice and as

                                   4   explained above Plaintiff has again failed to plead a plausible claim for breach of contract.
                                       “[W]here the same conduct alleged to be unfair under the UCL is also alleged to be a violation of
                                   5
                                       another law, the UCL claim rises or falls with the other claims.” Hicks v. PGA Tour, Inc., 165 F.
                                   6
                                       Supp.3d 898, 911 (2016), aff’d in part, vacated in part on other grounds, 897 F.3d 1109 (9th Cir.
                                   7
                                       2018). As Plaintiff’s TILA and breach of contract claims have been dismissed, the Section 17200
                                   8
                                       claim must be dismissed as well.
                                   9
                                              D. Cancellation of Instrument Claim
                                  10
                                              Plaintiff also repleads her claim for cancellation of instrument against Bosco, alleging that
                                  11
                                       Bosco’s Deed Upon Sale is void because it was recorded in violation of California and Federal
                                  12
                                       law. (SAC ¶ 38.) Under California Civil Code § 3412, “[a] written instrument, in respect to
Northern District of California
 United States District Court




                                  13   which there is a reasonable apprehension that if left outstanding it may cause serious injury to a
                                  14   person against whom it is void or voidable, may, upon his application, be so adjudged, and order
                                  15   to be delivered up or canceled.”
                                  16          Bosco insists that Plaintiff’s cancellation claim fails because Plaintiff has not offered to
                                  17   restore to Defendants the amount she received from the loan, less her damages. According to

                                  18   Bosco, Plaintiff’s failure to show she can tender the amount due on her loan precludes her from

                                  19   stating a claim for cancellation of instrument. (Dkt. No. 55-1 at 10 (citing Karlsen v. American

                                  20   Sav. & Loan Assn, 15 Cal.App.3d 112, 118 (1971) (quoting Horan v. Harrington, 130 Cal. 142,

                                  21   143 (1900) (internal quotation marks omitted.)).
                                              Plaintiff counters that tender is not required because the sale was void as opposed to
                                  22
                                       voidable. For this argument, Plaintiffs relies on Menan v. U.S. Bank National Assn., in which
                                  23
                                       plaintiff Menan entered into a forbearance agreement with defendant U.S. Bank, and made the
                                  24
                                       first forbearance payment on time, but still had his property foreclosed upon. Menan v. U.S. Bank
                                  25
                                       National Assn., 924 F.Supp.2d 1151, 1153 (E.D. Cal. Feb. 14, 2013). U.S. Bank failed to cancel
                                  26
                                       the Notice of Default and sold Menan’s property at auction. (Id.) The court held that the law does
                                  27
                                       not require a plaintiff to tender the loan amount to a trustee who has no right to sell the property in
                                  28
                                                                                          5
                                   1   the first place. Id. at 1160. Plaintiff’s argument that as in Menan, the sale of her property never

                                   2   should have occurred such that tender is not required is unavailing. In Menan, the court found that

                                   3   a forbearance agreement existed between the plaintiff and the defendant, and that the plaintiff

                                   4   properly made a payment pursuant to that agreement shortly before their property was foreclosed
                                       upon. Menan, 924 F.Supp.2d at 1157. Here, as discussed above, Plaintiff alleges that the sale was
                                   5
                                       void because it was done in violation of state and federal law. (SAC ¶ 38.) However, Plaintiff has
                                   6
                                       failed to plead a viable claim under state or federal law. Thus, Menan is inapposite as the sale
                                   7
                                       here was voidable rather than void.
                                   8
                                              Generally, where a claim is voidable rather than void, the plaintiff must offer equity. See
                                   9
                                       Mangindin v. Washington Mut. Bank, 637 F. Supp. 2d 700, 712 (N.D. Cal. 2009) (quoting citation
                                  10
                                       omitted)). Here, Plaintiff has not alleged that she offered equity in support of her cancellation
                                  11
                                       claim. The claim must therefore be dismissed. Perhaps recognizing the flaw in her claim, Plaintiff
                                  12
Northern District of California




                                       requests leave to amend this claim to plead allegations regarding tender. But given that the Court
 United States District Court




                                  13   has concluded that Plaintiff has not even plausibly alleged that sale is voidable due to the stopping
                                  14   of the periodic statements, granting leave to amend to allege the ability to tender would be futile.
                                  15          E.      Declaratory Relief Claim
                                  16          Although Plaintiff’s SAC also included a declaratory relief claim against Bosco, Plaintiff’s
                                  17   opposition brief states that she is dismissing this claim. (Dkt. No. 60 at 2 n.1.) The motion to

                                  18   dismiss the declaratory relief claim is therefore moot.

                                  19                                             CONCLUSION

                                  20          When Plaintiff initially filed this action she alleged that Franklin’s foreclosure of a second

                                  21   lien on her home was unlawful because Franklin participated in the HAMP program and thus was
                                       required to extinguish its second lien when Wells Fargo forgave much of the first lien loan.
                                  22
                                       Having learned that Franklin was not a HAMP participant, Plaintiff amended her claims against
                                  23
                                       Franklin to emphasize that Franklin’s failure to send her periodic statements regarding her loan
                                  24
                                       after April 2010 was itself a basis for voiding her second lien loan. Accepting Plaintiff’s
                                  25
                                       allegations regarding the failure to send periodic statements as true, her claims against Franklin
                                  26
                                       and Bosco still fail for the reasons stated above. As she has already been granted leave to amend
                                  27
                                       and was unable to correct the complaint’s deficiencies, and as she has not identified any new
                                  28
                                                                                         6
                                   1   allegations that she could make to plausibly state a claim, the dismissal is with prejudice.

                                   2          This Order disposes of Docket No. 55.

                                   3           IT IS SO ORDERED.

                                   4   Dated: August 5, 2019

                                   5                                                                 JACQUELINE SCOTT CORLEY
                                                                                                     United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
